See NRS 34.810(2). Appellant's petition was procedurally barred absent a
                   demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                   NRS 34.810(3). Moreover, because the State specifically pleaded laches,
                   appellant was required to overcome the rebuttable presumption of
                   prejudice. NRS 34.800(2).
                               First, appellant claimed that he had good cause because he
                   was young when he committed the crime and did not have knowledge of
                   the law. These were insufficient to demonstrate good cause.     See generally
                   Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev. 656, 660, 764 P.2d 1303,
                   1306 (1988) (holding that petitioner's claim of organic brain damage,
                   borderline mental retardation, and reliance on assistance of inmate law
                   clerk unschooled in the law did not constitute good cause for the filing of a
                   successive post-conviction petition).
                               Second, appellant claimed that the procedural bars did not
                   apply because he was actually innocent. Appellant asserted that he was
                   actually innocent because of ineffective assistance of counsel, an
                   insufficient plea canvass, and because he was waiting in the vehicle when
                   the victim was shot and killed. As appellant pleaded guilty, he must
                   demonstrate not only that he is factually innocent of the charge to which
                   he pleaded guilty but that he is factually innocent of any more serious
                   charges forgone in the plea bargaining process.    Bousley v. United States,
                   523 U.S. 614, 623-24 (1998). Appellant did not address actual innocence
                   regarding the multiple felony charges relinquished by the State during
                   negotiations. In addition, a petitioner must make a colorable showing of
                   actual innocence—factual innocence, not legal innocence.      Pellegrini, 117
Nev. at 887, 34 P.3d at 537; Calderon v. Thompson, 523 U.S. 538, 559
                   (1998). Appellant's claims involved legal innocence and he did not

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    se.
                   demonstrate that his claim was based upon new evidence, and therefore,
                   he failed to show that "it is more likely than not that no reasonable juror
                   would have convicted him in light of. . . new evidence."      Calderon, 523
U.S. at 559 (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also
                   Pellegrini, 117 Nev. at 887, 34 P.3d at 537; Mazzan v. Warden, 112 Nev.
838, 842, 921 P.2d 920, 922 (1996).
                               Finally, appellant failed to overcome the presumption of
                   prejudice to the State. Therefore, the district court did not err in denying
                   the petition. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                     Ademah,       •   J.
                                                         Pickering



                                                         P aF


                                                                                       J.
                                                         eritta


                   cc:   Hon. Elissa F. Cadish, District Judge
                         Phillip Minor
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                           3
(0) 19474 )4gp04